DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 12, 13, 19-21, 23 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratasuk et al., 2015/0139175 (Ratasuk).
Ratasuk discloses wireless communication scheduling on shared spectra.
Regarding claims 1 and 23, Ratasuk teaches an apparatus and a method implemented at a base station, comprising: generating a plurality of candidate uplink grants that indicate different frequency resources in an unlicensed spectrum scheduled for uplink transmission of a terminal device, wherein each of the plurality of candidate uplink grants indicates a corresponding frequency resource (The eNB can schedule multiple grants simultaneously for a UE in order to increase the likelihood of a free channel. In some exemplary embodiments, this is performed (only) if scheduling for a license exempt band and/or if the eNB considers it 
Regarding claims 13 and 35, Ratasuk teaches an apparatus and a method implemented at a terminal device, and Ratasuk is applied in the same manner as applied above, with the opposite perspective (from the viewpoint of a terminal). 
Regarding claims 8 and 20, Ratasuk teaches that each of the frequency resources is represented by a channel (If a UE is allowed to use multiple grants, in case of multiple grants on different carriers, the UE senses the carriers and selects all of the available channels for transmission subject to data availability. Channel preference can be similarly determined as in the previous paragraph. For consecutive grants in time, the UE may select all available subframes subject to data availability. [0107]; Thus, it is clear that Ratasuk uses the term "carrier" (frequency resource) in close relation to "channel").
Regarding claim 9, it is inherent that Ratasuk monitors the uplink transmission based on the plurality of candidate uplink grants. Ratasuk teaches, at [0080], that even when the channel is reserved by the eNB, it is possible that uplink transmissions will interfere with nearby systems 
Regarding claims 7, 10, 12, 19 and 21, Ratasuk fails to specifically teach that the frequency resources are partly overlapped; sending, to the terminal device, an indication of enabling or disabling scheduling of the plurality of candidate uplink grants for the uplink transmission; and that one of the frequency resources is scheduled for different terminal devices, and different transmission timings are set for the uplink transmissions of the different terminal devices on the one of the frequency resources. However, these limitations are each well known in the field of the invention and can readily be employed in realizing a network. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the scheduling method of Ratasuk by utilizing the specifics recited in the claim limitations because these are well known in wireless communication technique.
Claims 3-6, 15, 26 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratasuk in view of Malladi et al., US 2014/0362780 (Malladi).
Regarding claims 3 and 15, Ratasuk fails to specifically teach that the multi-grant selection scheme is indicated in radio resource control signaling. However, Ratasuk teaches that the UE selects an allocation based on instructions or preferences received from the eNB (e.g., operator preference) ([0100]). Ratasuk also teaches that eNB hosts RRC functions ([0007]). 
Regarding claims 4 and 26, Ratasuk fails to specifically teach that each of the plurality of candidate uplink grants is assigned with a priority. However, Malladi teaches that the uplink grant may include a prioritized sequence of uplink grants, in which each uplink grant in the prioritized sequence is associated with a respective component carrier ([0114]). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the teaching of Ratasuk by employing the well-known technique of assigning priority to uplink grants as taught by Malladi so that the plurality of uplink grants have priority assigned to them for the purpose of accessing the uplink grants in a prioritized manner.
Regarding claim 5, Malladi further teaches that each of the plurality of candidate uplink grants comprises a priority indicator indicating the priority ([0114]-[0117]).
Regarding claim 6, the combined teaching of Ratasuk and Malladi fails to specifically teach that the priority of each of the plurality of candidate uplink grants is indicated by a radio network temporary identifier (RNTI) which is used for transmitting a corresponding candidate uplink grant or by a search space in which the corresponding candidate uplink grant is transmitted. However, these limitations are each well known in the field of the invention and 
Regarding claim 38, Ratasuk fails to specifically teach determine a priority of the at least one candidate uplink grant of the plurality of candidate uplink grants; and select the one or more appropriate uplink grants from the at least one candidate uplink grant in a descending order of the priority. In the same field of the invention, Malladi teaches the priority scheme. Malladi teaches that the uplink grant may include a prioritized sequence of uplink grants, in which each uplink grant in the prioritized sequence is associated with a respective component carrier, at [0114], Malladi further teaches that "in response to the prioritized sequence of uplink grants, CCA may be performed to determine availability of the unlicensed spectrum. In some cases, the CCA may be performed by 1) at block 710, performing CCA on at least one of the component carriers associated with the prioritized sequence of uplink grants to determine availability, and 2) at block 715, identifying one of the component carriers found to be available for use in transmitting data. In one example, a UE may sequentially perform a CCA for each component carrier f.sub.k, beginning with k=l. Upon determining that the unlicensed spectrum corresponding to f.sub.n is available, no further CCAs may need to be performed. In another example, the component carriers corresponding to a subset of the uplink grants in the prioritized sequence may be found to be available, and the one component carrier for use in transmitting data may be identified by selecting from the component carriers found to be available the one that corresponds to the uplink grant with the highest priority in the . 

Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive. 
The amendment has overcome the rejection under 35 USC 112. 
Regarding the rejection under 35 USC 102 and 103, Applicant argues that the present claims are patentable over Ratasuk because “Ratasuk does not specify what parameters the base station indicates to the UE for selecting one or more grants.” (page #9, second paragraph). Ratasuk does not spell out the specific parameters the base station indicates to the UE, but Ratasuk teaches that the base station (eNB) sends instructions or preferences to the terminal device (UE). Ratasuk also teaches that UE selects which allocation to use when multiple grants are given by using a procedure that accounts for various parameters (MCS, CQI, SINR, BLER, path loss, detection of interfering signals and/or interference). Examiner feels that these teachings by Ratasuk basically cover the claimed invention. See the reasoning in the rejection above. 
Applicant further argues that “Malladi fails to correct the deficiencies of Ratasuk”, and that “Malladi only describes that the UE may identify one component carrier using the priorities of the uplink grants. ”, (page #11, second paragraph).  Malladi is in the same field of the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472